I stand here today, as 
a representative of a nation with strong ancestral ties 
to the African continent, to welcome the election 
of Mr. Sam Kutesa to the presidency of the General 
Assembly at its sixty-ninth session. We are confident 
that the experience and skills that he brings to that 
high Office will be invaluable as we tackle the myriad 
challenges that confront us today. To his predecessor 
Ambassador John Ashe of Antigua and Barbuda, I 
also convey sincere appreciation for the leadership and 
vision that he showed in guiding our work, not the least 
of which was the success he achieved in setting the 
stage for the post-2015 development agenda.

The quest for peace and development has assumed 
an urgency we have seldom seen. We live in a time 
of great instability and conflict. At the same time, 
millions of citizens face unbearable levels of hardship 
and endure unconscionable levels of suffering. Far 
too many of our fellow men and women are being left 
behind. It rests within our grasp to build a better future 
for our peoples. This is the time to put people firmly at 
the centre of our development aspirations, to tackle the 
root causes of conflict, to create a culture of peace and 
to entrench the principles of justice, equity, democracy 
and respect for the rule of law. Recommitment to the 
principles of multilateralism and fidelity to the ideals 
enshrined in the Charter of the United Nations are 
central to our efforts to accomplish those goals.

In the coming months, our attention will be focused 
on elaborating an international development agenda 
for the post-2015 period. That provides an invaluable 
opportunity for us to address the critical challenges of 
poverty, inequality, global insecurity and environmental 
degradation. The post-2015 development agenda must 
have poverty eradication as its central focus. In so 
doing, we must give due regard to the developmental 
status of each country, in particular small island 
developing States (SIDS) and countries classified as 
middle-income. Implementing and delivering the post-

2015 development agenda requires a strong focus on the 
means of implementation.

The third International Conference on SIDS drew 
international attention to the unique vulnerabilities 
that threaten the very existence and survival of that 
group of countries. Our ability to withstand the ever-
increasing risk of economic and environmental shocks 
requires that we forge effective partnerships with other 
members of the international community. In short, we 
cannot do the job alone. Jamaica therefore welcomes 
the support of the international community in joining 
forces with SIDS to negotiate the SIDS Accelerated 
Modalities of Action Pathway, which builds on the 
Barbados Programme of Action and the Mauritius 
Strategy.

Let me say, though, that support for SIDS 
must continue beyond support for the International 
Conference. Our concerns need to be addressed in the 
context of the post-2015 development agenda. Among 
those concerns are the full and effective integration of 
SIDS into the multilateral trading system, an increased 
voice and participation in international financial 
institutions, the application of more relevant methods 
for measuring growth and representing our state of 
development, and increased support for efforts to 
enhance our resilience to natural hazards and economic 
shocks.

We welcome the outcome of the Climate Summit 
convened by the Secretary-General. The participation 
of business interests, civil society and a range of 
international institutions highlighted the importance 
of promoting concerted action among various 
stakeholders to address climate change. While the 
threats posed by climate change may be theoretical 
for some, they are very real for those of us who live 
in the Caribbean. In recent years we have had to deal 
with the increased frequency of hurricanes and their 
widespread impact on our land, lives and livelihoods. 
The financial impact of hurricanes adds to the burden 
of the dire economic challenges that we continue to 
bear. Our fellow Caribbean Community (CARICOM) 
countries in the eastern Caribbean will no doubt share 
their recent experiences with floods that lasted only 
a few hours last Christmas but caused gross domestic 
product losses from which they have yet to recover.

As we prepare for the Conference of the Parties 
to the United Nations Framework Convention on 
Climate Change to be held in Lima later this year, all 
countries must be engaged in a cooperative effort to 
devise an appropriate response to climate change that 
will result in a steep reduction in global greenhouse 
gas emissions. We also need action to follow up on the 
additional document to be adopted by the Conference 
of the Parties, which may be a protocol, another legal 
instrument or an agreed outcome with legal force under 
the United Nations Framework Convention on Climate 
Change that will be applicable to all parties. In that we 
dare not fail. Our commitment to addressing climate 
change must be given effect at the twenty-first session 
of the Conference of the Parties in Paris next year.

This year marks the twenty-fifth anniversary of 
the Convention on the Rights of the Child, the most 
universally ratified human rights treaty. The year 
2014 also marks the twentieth anniversary of the 
historic International Conference on Population and 
Development in Cairo. At the same time, we are on the 
cusp of the twentieth anniversary of the fourth World 
Conference on Women in Beijing, to be celebrated 
in 2015. This is therefore an opportune moment to 
evaluate the progress made in safeguarding the rights 
of women and children. All children have the right 
to live a life free from fear and violence. That is the 
essential prerequisite for the development of their full 
range of skills and talents. Earlier this year, Jamaica 
was pleased to host, alongside the Secretary-General’s 
Special Representative on Violence against Children, 
an interregional meeting that examined the impact 
of violence against children. I urge members, as we 
craft the post-2015 development agenda, to be seized 
of the importance of addressing the special needs of 
children and youth. We also call for special attention 
to be paid to achieving gender equality. Rooting out 
violence against women, enhancing women’s economic 
empowerment and promoting their equal participation 
at all levels of decision-making should be essential 
tasks in that regard.

I now turn to the problem posed by the heinous 
activity of human trafficking, a crime of global 
proportions that exploits the most vulnerable among us, 
not the least of whom are women and children. Jamaica 
calls upon the United Nations Office on Drugs and 
Crime to provide a framework for Member States to 
develop a robust programme to help to bring an end to 
that affront to human dignity and freedom.

We cannot ignore the link between our efforts 
to spur development and the need to safeguard the 
health of our people. The challenges to security and 
sustainable development posed by threats to global 

public health have been devastatingly illustrated by the 
recent outbreak of the Ebola epidemic. As we heard just 
two days ago from the Director-General of the World 
Health Organization, every day, every minute, counts 
in fighting the most severe public-health emergency 
seen in modern times. This is the time for courageous 
partnership, not inaction based on fear. An urgent and 
robust international response is required to marshal all 
the medical expertise and modern technologies that are 
at our disposal. The pandemic nature of global health 
threats such as Ebola and HIV/AIDS, including the 
silent killers of non-communicable diseases, require 
that we employ measures to combat them that are 
similar in intensity and urgency to those used in the 
fight against other global challenges.

Jamaica is concerned that the conflicts in Syria, the 
Gaza Strip, Iraq, Ukraine, South Sudan and Mali pose 
serious threats to regional and international security. 
Those conflicts are neither limited in scope nor confined 
to national borders. The instability in Libya, Yemen 
and the Central African Republic is equally troubling. 
Of even greater concern are the resulting humanitarian 
crises and the widespread violations of human rights. It 
is undeniable that those crises are fuelled by the growing 
propensity to funnel and transfer conventional arms to 
non-State actors, including rebel groups and separatist 
militias. The militarization of such groups often serves 
to further those conflicts rather than hasten their end.

Each passing day, the international community is 
confronted with new crises, the emergence of greater 
acts of barbarism, and the rise of more lethal terrorist 
groups. In the past few months, we have witnessed the 
atrocities of the Islamic State of Iraq and the Levant 
and the downing of a civilian aircraft in Ukraine and 
a United Nations peacekeeping helicopter in South 
Sudan. We also dare not forget that it is now 166 days 
since the Boko Haram terrorist group brazenly abducted 
200 schoolgirls, yet their desperate plight continues.

It is unfortunate that the number and scale of 
those crises not only place extraordinary demands 
on the international aid system, thereby hampering 
its capacity to respond, but also serve to desensitize 
the international community to the horrific levels 
of suffering being borne by civilian populations. 
Resolving those conflicts requires global and regional 
cooperation. It is clear also that conflict prevention 
must assume greater prominence. We cannot continue 
to operate in crisis mode only. Our vision is that of 
a United Nations transformed into a more effective 
instrument for preventing conflict and securing just 
and peaceful settlements.

Recent events in Gaza demonstrate that the need 
for a lasting resolution to the Israeli-Palestinian 
conflict remains as urgent as ever. Jamaica believes 
that the cycle of violence will continue in the absence 
of a negotiated political settlement based on a just, 
lasting and comprehensive agreement that guarantees 
the security of Israel and recognizes the Palestinian 
State within internationally recognized borders.

We reiterate our commitment to disarmament, 
non-proliferation and arms control. In the Caribbean 
we are acutely aware of the pernicious impact of the 
proliferation of small arms and light weapons, fuelled 
by a dangerous nexus with the drug trade. That 
combination is the single greatest cause of fear and 
insecurity among our citizens. For the past two decades 
we have remained resolute in our call for a global 
partnership to fight that scourge. We are pleased that, 
with the fiftieth ratification of the Arms Trade Treaty 
earlier this week, that historic Treaty will enter into 
force on 25 December.

All States, whether small or large, have a role to 
play in the maintenance of international peace and 
security. Jamaica is therefore honoured to assume the 
chairmanship of the First Committee at this sixty-ninth 
session, which reflects our commitment to advancing 
the objectives of disarmament, non-proliferation and 
arms control.

Among the major milestones to be celebrated 
next year will be the seventieth anniversary of the 
International Court of Justice. Jamaica is firm in 
its commitment to the highest standards of respect 
for international justice and supports the role of the 
Court. Jamaica’s group of States has nominated the 
Jamaican jurist Patrick Lipton Robinson as a candidate 
for election to the International Court of Justice for 
the term 2015-2024. His nomination demonstrates 
Jamaica’s preparedness to contribute to the work of 
the Court and underscores that all States, regardless of 
size, can make a contribution to the development of the 
rules and norms of international law.

In 2015 we expect to erect a permanent memorial 
to honour the victims of slavery and the transatlantic 
slave trade. Its location outside this very Hall will serve 
as a place of meditation and solemn reflection on the 
horrors of slavery and the need to prevent its recurrence 
and to address its ongoing legacy. I encourage Member 

States to contribute to the Trust Fund established to 
underwrite the cost of the memorial. Only a small 
shortfall remains. Let us press on to the end and meet 
the final goal.

Jamaica looks forward to the commencement in 
January 2015 of the International Decade for People 
of African Descent, through which the international 
community will undertake a range of activities to address 
racism, xenophobia, discrimination and prejudice, as 
well as systemic inequalities and underdevelopment. 
People of African descent must be engaged directly 
in the range of measures that can be taken to redress 
the legacy of the historic wrongs they have suffered. 
CARICOM countries believe that reparatory justice is 
an important element in that process.

Jamaica remains opposed to the unilateral 
application of economic sanctions and trade restrictions 
applied by one State against another. We reiterate our 
support for an end to the economic, financial and 
commercial embargo against Cuba, and urge all States 
that continue to apply such measures to repeal or 
invalidate such laws. We have it within our power to 
shape a world that is just and equitable and that embraces 
both peace and development with equal fervour. As we 
prepare to commemorate the seventieth anniversary of 
the United Nations next year, we recommit to the lofty 
goals enshrined in the Charter — peace and security 
and the economic and social advancement of all people. 
Let us get on with the task.
